Exhibit 10.1

 



SLA Brands, Inc.

SALES REPRESENTATION CONTRACT

 

This Agreement is made this Sunday, February 1, 2015 (the “Effective Date”), by
and between Oculus Innovative Sciences, Inc., (hereafter referred to as CLIENT),
a corporation organized under the laws of Delaware with its principal place of
business located at 1129 N. McDowell Blvd., Petaluma, CA 94945 and SLA Brands,
Inc. (hereafter referred to as SLA), a corporation organized under the laws of
the State of New York with its principal place of business located at 65 Bay
35th St., Brooklyn, NY 11214.

 

Whereas CLIENT is a manufacturer and /or seller of, among other things, certain
merchandise or products as listed in Attachment A to this Agreement, and as
CLIENT desires to secure the services of SLA in the territory described in
Attachment B to this agreement for the purpose of negotiating the sales of said
merchandise or products in CLIENT'S name and for its accounts; and

 

Whereas SLA is desirous of securing the exclusive right to negotiate sales of
said CLIENT's products or merchandise in the territory and channels described in
Attachment B to this agreement,

 

in consideration of the premises and covenants and undertakings herein contained

 

IT IS MUTUALLY AGREED AS FOLLOWS:

 

1)TERRITORY. CLIENT hereby appoints SLA, and SLA hereby agrees to act for
CLIENT, as its sole and exclusive Representative for negotiations of sales of
the merchandise or products herein enumerated in Attachment A to the agreement,
subject to the terms, provisions and conditions as described herein and within
Attachments B, C and D to this Agreement.

 

2)SALES NEGOTIATIONS. All sales negotiations by SLA for the accounts of CLIENT
shall be conducted in accordance with such prices, terms and conditions as
specified in writing by CLIENT.

 

3)INDEPENDENT CONTRACTOR. It is further understood that SLA shall act as an
Independent Contractor of CLIENT, that neither SLA nor its employees shall be
considered employees of CLIENT, and neither party shall in any event be held
liable or accountable for any obligations incurred by either party other than as
specified herein, it being specifically understood that the respective
businesses of each of the parties shall be operated separate and apart from each
other.

 

4)CONFLICTS. In the event of product conflicts, both parties shall make every
reasonable effort to reach an agreement on a method for SLA to represent the
products involved.

 

5)APPLICABLE LAW. The laws of the State of California shall govern the
application and interpretation of this Agreement.

 

6)ENTIRE AGREEMENT. It is understood that this Agreement cancels and supersedes
any and all prior agreements, oral or written, made between the parties hereto,
and can only be modified by an agreement in writing, signed by all applicable
parties.

 

1

 

 

 

7)ARBITRATION. Any controversy or claim arising out of or relating to this
Agreement shall be settled by arbitration in accordance with the rules of the
American Arbitration Association and judgment may be entered in any court having
jurisdiction thereof.

 

8)SOLICITATION OF EMPLOYEES. CLIENT and SLA agree that during the term of this
Agreement and for a period of six months thereafter, that neither party will
solicit for hire, hire or otherwise encourage an employee of the other party to
leave their current employment in any manner or for any reason whatsoever.

 

THE CLIENT AGREES AS FOLLOWS:

 

9)EXCLUSIVE REPRESENTATION. SLA shall be the sole and exclusive Sales
Representative of CLIENT for negotiating sales of the merchandise and products
specified in Attachment A to this agreement within the channels and territory
described within Attachment B to this agreement. In order to maintain
exclusivity, SLA agreed to minimum sales requirements as stated in attachment E.
In the event that CLIENT makes sales in SLA territory, CLIENT will pay SLA a
commission or brokerage on the merchandise and products so sold at the rate
specified in the following paragraph. Further, CLIENT agrees not to enter into
any contract with any other Sales Representative in the territory and for the
merchandise and products specified herein during the term of this Agreement.

 

10)COMMISSIONS. To pay SLA a commission or brokerage, of [     ]+ percent
[    ]+ on Pet and [     ]+ percent [    ]+ on Equine for each and every sale,
as provided herein, said percentage rate of commission, or brokerage, to be
computed on the price of the merchandise or products sold after discounts and
returns are deducted from the sales, said brokerage payment to be made promptly
within fifteen (15) business days after the end of each month on paid invoices.

 

11)ELIGIBLE BUYERS. To permit SLA, consistent with the terms of this Agreement,
to negotiate sales to any and all prospective buyers or customers of CLIENT's
said products throughout the territory defined in Attachment B, including all
customer locations extending beyond the defined territory where the buying
office is located within the defined territory or where the customer purchases
CLIENT's products through a wholesaler located within the defined territory.
Prior to shipment CLIENT must approve the sale for creditworthiness and must
approve the credit limit of the customer.

 

12)SHIPMENTS. To ship the merchandise or products sold as SLA may specify.
CLIENT shall be given reasonable notice with respect to the required shipments.
CLIENT accepts full responsibility for granting or assigning credit to buyers.

 

13)SALES AND PROMOTIONAL POLICIES. To keep SLA fully informed on all sales and
promotional policies and programs affecting the specified territory.

 

14)INDEMNIFICATION. If any claim or action be made or filed against SLA,
claiming loss or injury of any nature whatsoever, as a result of defect in any
merchandise, purchase or use of any product manufactured, produced, or
distributed by CLIENT or for actions by any employee of CLIENT, to defend, hold
harmless and indemnify SLA from any and all loss or damage, costs and expenses,
including legal fees, incurred by it.

 

+ Confidential material redacted and separately filed with the Commission.

 

2

 

 

SLA AGREES AS FOLLOWS:

 

15)CLIENT'S INSTRUCTIONS. To carry out CLIENT's instructions with respect to the
sales of the merchandise and products specified herein.

 

16)COMPETITIVE PRODUCTS. SLA agrees not to represent any competing products..
REPORTING PURCHASE ORDERS AND NEGOTIATIONS. To promptly report all negotiations
and purchase orders of specified merchandise and products for confirmation or
approval by CLIENT, and in negotiating sales to prospective buyers within the
specified territory, to report negotiations to CLIENT.

 

17)ASSIST IN COLLECTIONS. To assist CLIENT in effecting prompt and full payment
by buyers for all deliveries of merchandise and products sold. The final
determination as to credit and credit terms shall be made only by CLIENT. CLIENT
may reject any customer in its sole discretion if CLIENT is concerned about such
customer's credit worthiness. The ultimate collection of all outstanding monies
due shall be the responsibility of CLIENT.

 

18)CONTACT PROSPECTIVE BUYERS. To contact prospective buyers in the assigned
territory in furtherance of sales of specified merchandise and products of
CLIENT.

 

19)INDEMNIFICATION. If any claim or action be made or filed against CLIENT,
claiming loss or injury of any nature whatsoever, as a result of actions by any
employee of SLA, to defend, hold harmless and indemnify CLIENT from any and all
loss or damage, costs and expenses, including legal fees, incurred by it.

 

DURATION OF AGREEMENT

 

20)TERM/TERMINATION. This Agreement shall be in effect through February 1, 2016
and shall continue in full force and effect thereafter from year to year with
the understanding that either party may terminate this Agreement for any reason
by giving sixty (60) calendar days written notice of such intention to the other
party. Either party may terminate this Agreement with seventy two (72) hours
written notice in the case of substantiated default by the other party of any of
the terms of this Agreement as contained herein. Commencement of Agreement and
effective through date is contingent on final signature date of Agreement.

 

a)In the event SLA elects to terminate this Agreement, it is understood that SLA
will be paid commission earned, without deductions or offset, for all shipments
of CLIENT's products through the date of termination.

 

b)In the event CLIENT elects to terminate this Agreement, it is understood that
SLA will be paid commission earned, without deductions or offset, for all
shipments of CLIENT's products through the date of termination and for a period
of ninety days thereafter.

 

3

 

 

21)ASSIGNMENT. SLA may not delegate, assign or transfer this Agreement, or any
of its rights and obligations under this Agreement, and any attempt to do so
shall be void. SLA agrees that this Agreement binds SLA and each of its
subsidiaries, affiliates, employees, agents, representatives and persons
associated with any of them. Without limitation of the foregoing, an assignment,
delegation or transfer shall include, but not be limited to a sale of
substantially all of the assets of SLA, a merger, a re-organization, or Change
of Control. No transfer, delegation or assignment (including, without
limitation, an assignment by operation of law) of this Agreement may be made
without the prior, written consent of CLIENT. Such prior, written consent by
CLIENT may be withheld at CLIENT's sole discretion. As used in this Agreement,
assignment shall not include, and no consent shall be required, (1) if SLA
raises additional capital through sale of equity or debt instruments, provided
that the additional equity issued does not result in a Change of Control, (2) if
SLA changes its state of incorporation, or (3) if SLA reorganizes its corporate
structure without a change in its equity structure.

 

22)COUNTERPARTS. This Agreement may be executed in two or more counterparts, all
of which taken together shall constitute one instrument.

 

23)SEVERABILITY. In the event that any sentence, paragraph, provision, section,
or article of this Agreement is declared to be void by a court of competent
jurisdiction, such sentence, paragraph, provision, section, or article shall be
deemed severed from the remainder of this Agreement and the balance of the
Agreement shall remain in effect.

 

24)AMENDMENTS: WAIVERS. This Agreement and its attachments may be amended from
time to time by mutual agreement of the parties and by executing a written
amendment to it, signed by both parties. No waiver of any terms of this
Agreement shall be valid unless signed by the party against whom such waiver is
asserted.

 

IN WITNESS WHEREOF, the parties hereto have signed this Agreement, thereunto
duly authorized on the day and year above written.

 

Oculus Innovative Sciences Inc.,   SLA Brands, Inc.                          
By: /s/ Robert Miller   By: /s/ Michael Lasky     Robert Miller     Michael
Lasky     CFO     Partner  

 

 

 

4

 

 

SLA Brands, Inc.

 

SLA-CLIENT SALES REPRESENTATION CONTRACT

 

ATTACHMENT A

 

PRODUCT DESCRIPTIONS

 

 

All pet and equine related products under the MicrocynAH label from Oculus
Innovative Sciences Inc.,

 

 

 

 

 

 

5

 

 

SLA Brands, Inc.

 

SLA-CLIENT SALES REPRESENTATION CONTRACT

 

ATTACHMENT B

 

TERRITORY

 

 

Channels of Trade

 

Pet specialty and Equine distribution and retail. This does not include ethical,
food, drug and mass and farm and ranch channels of trade.

 

Territory

 

Exclusivity throughout the United States & Canada for Pet and Equine Specialty
distributors, Pet and Equine Specialty Catalogs, Online Equine and Pet Specialty
Retailers and Pet and Equine Specialty Retailers.

 

Additional accounts may be added outside these channels and these territories by
mutual consent of both parties. As accounts are added, this attachment will be
amended.

 

 

6

 

 

SLA Brands, Inc.

 

SLA-CLIENT SALES REPRESENTATION CONTRACT

 

ATTACHMENT C

 

ACCOUNT EXCLUSIONS

 

 

The following accounts have been identified as exclusions to SLA's exclusive
representations rights of CLIENT and are therefore not commissionable accounts
of SLA.

 

List of account exclusions:

 

*The above list may be amended by mutual agreement of both parties.

 

 

7

 

 

SLA Brands, Inc.

 

SLA-CLIENT SALES REPRESENTATION CONTRACT

 

ATTACHMENT D

 

ADDITIONAL ACCOUNT INCLUSIONS

 

 

The following accounts have been identified as accounts outside SLA's normal
channels of trade or assigned territories that are nonetheless approved by
CLIENT as commissionable accounts of SLA.

 

List of additional account inclusions:

 

Amazon.com — applies to MicrocynAH brand only
Tractor Supply Co. — applies to Microcyn AH brand only

 

 

*The above list may be amended by mutual agreement of both parties.

 

8

 

 

SLA Brands, Inc.

 

SLA-CLIENT SALES REPRESENTATION CONTRACT

 

ATTACHMENT E

 

PERFORMANCE REQUIREMENTS & INCENTIVES

 

 

PERFORMANCE REQUIREMENTS:

 

In order to maintain exclusivity SLA agree to meet minimum annual combined sales
for the latest 12 months, starting with the launch of the first product Totals
as follows:

 

Year  Minimum Total
Sales (Pet)   Minimum Total
Sales (Equine)   New Products   Combined Total  1  $[   ]+  $[   ]+  $[   ]+ 
$[   ]+ 2  $[   ]+  $[   ]+  $[   ]+  $[   ]+ 3  $[   ]+  $[   ]+  $[   ]+ 
$[   ]+

 

 



*The above list may be amended by mutual agreement of both parties.

+ Confidential material redacted and separately filed with the Commission.

 

 



9

